Citation Nr: 1714011	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for coronary artery disease (CAD) in excess of 60 percent prior to June 20, 2013, and in excess of 10 percent from June 20, 2013. 


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served in active duty from March 1966 to December 1969.  The Veteran died in December 2016.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Board remanded the matter for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the above issue for additional VA examinations as there were significant disparities between the Veteran's METs levels at the June 2013 VA examination and the September 2013 METs level estimations provided by the Veteran's private physician.  Another VA examination and accompanying opinion were rendered in June 2015.  The June 2015 examiner opined that the Veteran had additional physical limitations due to chronic obstructive pulmonary disease (COPD) which should not be accounted for in estimating the METs attributable to cardiovascular disease.  Because the June 2015 VA examiner did not provide a rationale for how the effects of the Veteran's CAD and COPD on the METs testing were separated, the Board requested an advisory Veterans Health Administration (VHA) opinion in August 2016.  The VHA opinion was provided in October 2016.  In April 2017, the appellant submitted additional evidence in response to this opinion and expressly did not waive RO consideration of the evidence.  She requested the case be remanded to the RO for consideration in the first instance of the newly submitted medical evidence.  

Accordingly, the case is REMANDED for the following action:

Review all relevant evidence, to include the October 2016 VHA opinion and the additional evidence submitted in April 2017, and readjudicate the Veteran's claim of entitlement to an increased rating for CAD in excess of 60 percent prior to June 20, 2013, and in excess of 10 percent from June 20, 2013.  The appellant must be furnished with an SSOC and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

